NATIONWIDE MUTUAL FUNDS Nationwide Bailard Cognitive Value Fund Nationwide HighMark Large Cap Growth Fund Nationwide Bailard International Equities Fund Nationwide HighMark National Intermediate Tax Free Bond Fund Nationwide Bailard Technology & Science Fund Nationwide HighMark Short Term Bond Fund Nationwide Geneva Mid Cap Growth Fund Nationwide HighMark Small Cap Core Fund Nationwide Geneva Small Cap Growth Fund Nationwide HighMark Value Fund Nationwide HighMark Balanced Fund Nationwide Ziegler Equity Income Fund Nationwide HighMark Bond Fund Nationwide Ziegler NYSE Arca Tech 100 Index Fund Nationwide HighMark California Intermediate Tax Free Bond Fund Nationwide Ziegler Wisconsin Tax Exempt Fund Nationwide HighMark Large Cap Core Equity Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated November 28, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Bailard Emerging Markets Equity Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated March 25, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide International Value Fund Nationwide Bond Index Fund Nationwide Mid Cap Market Index Fund Nationwide Core Plus Bond Fund Nationwide Money Market Fund Nationwide Fund Nationwide Portfolio Completion Fund Nationwide Global Equity Fund Nationwide S&P 500 Index Fund Nationwide Government Bond Fund Nationwide Small Cap Index Fund Nationwide High Yield Bond Fund Nationwide Small Company Growth Fund Nationwide Inflation-Protected Securities Fund Nationwide U.S. Small Cap Value Fund Nationwide International Index Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated March 1, 2014 (as revised June 5, 2014) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Destination 2010 Fund Nationwide Destination 2050 Fund Nationwide Destination 2015 Fund Nationwide Destination 2055 Fund Nationwide Destination 2020 Fund Nationwide Retirement Income Fund Nationwide Destination 2025 Fund Nationwide Investor Destinations Aggressive Fund Nationwide Destination 2030 Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Destination 2035 Fund Nationwide Investor Destinations Moderate Fund Nationwide Destination 2040 Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Destination 2045 Fund Nationwide Investor Destinations Conservative Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated March 1, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Destination 2060 Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated September 22, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Diverse Managers Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated March 25, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Growth Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated June 2, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Herndon Mid Cap Value Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated June 18, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
